DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 26-35 and 44-48 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2014/0102661).
Regarding claim 26-32, 35, 44, and 46, Miyazaki teaches a rubber composition for use as a tire sidewall (¶107, 109) comprising from 10 to 80% by mass of an isoprene rubber (¶34), 10 to 60% by mass of a butadiene rubber (¶44), 25 to 60 parts by mass of carbon black (¶86), 0.5 to 10 parts by mass of a C5 resin (¶101), 1.5 parts by mass of an anti-ozone wax (Table 3, Examples 12-20; ¶112 lists the wax as Ozoace 0355, which the instant specification names as a suitable anti-ozone wax, ¶97), and sulfur with TBSI as a crosslinking system (Table 3, Examples 12-18).  Specifically, Example 12 in Table 3 teaches a rubber composition comprising 50 parts by mass of natural rubber, 50 parts by mass of butadiene rubber, 40 parts by mass of carbon black, and 2 parts by mass of a C5 resin.
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.5 to 10 parts by mass of C5 resin in the rubber composition, and would have been motivated to do so because Miyazaki teaches that this amount is suitable for use in the disclosed invention.
Regarding claims 33 and 34, Miyazaki teaches that the specific surface area of the carbon black is from 20 m2/g to 100 m2/g (¶80).
Regarding claim 45, Miyazaki teaches that the wax used in the examples is Ozoace 0355 (¶112).  This wax is listed by the instant application as a suitable anti-ozone wax (¶97 of instant specification) and therefore, this wax should possess the claimed limitation.
Regarding claims 47 and 48, Miyazaki teaches that an oil is an optional ingredient in the composition (¶105).  Therefore, it may or may not be included in the composition.  

Claims 36-38 and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2014/0102661) as applied to claim 26 above, and further in view of Papp et al. (US 2001/0021729).
	Miyazaki teaches the rubber composition of claim 26 as set forth above.  Miyazaki does not teach that the C5 resin does not contain an aromatic unit, has an ethylenic proton content of less than 15%, has a glass transition temperature of 30° C to 80° C, a number average molecular mass of from 500 to 3000 g/mol, or a polydispersity index of from 1 to 4.  However, Papp et al. teaches a rubber composition used for tire sidewalls (¶4) comprising natural rubber, polybutadiene rubber, carbon black, and a C5 hydrocarbon resin that is Escorez 1102 (Table A, Examples; ¶87).  The instant specification teaches that Escorez 1102 has a 0% aromatic proton content, 3% ethylenic proton content, a glass transition temperature of 53° C, a number average molecular weight of 900 g/mol, and a polydispersity index of 2.6 (¶125).  Miyazaki and Papp et al. are analogous art because they are from the same field of endeavor, namely that rubber compositions useful as tire sidewalls that comprise natural rubber, polybutadiene rubber, and carbon black.  At the time of the filing of the instant invention, a person of ordinary skill in the .

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2014/0102661) as applied to claim 26 above, and further in view of Barbee et al. (US 2013/0211027).
	Miyazaki teaches the rubber composition of claim 26 as set forth above.  Miyazaki does not teach that the C5 resin has an aromatic proton content of from 7% to 15%.  However, Barbee et al. teaches rubber compositions based on diene rubbers (¶66, 69) useful for tire sidewalls (¶95) that contains a C5 resin (Table 1, main resin component is piperylene) with an aromatic hydrogen content that is most preferably from 8 to 15 mol% (¶46).  Miyazaki and Barbee et al. are analogous art because they are from the same field of endeavor, namely that of rubber compositions useful for tire sidewalls that contain a C5 resin.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use a C5 resin with an aromatic hydrogen content of from 8 to 15 mol%, as taught by Barbee et al., in the rubber composition, as taught by Miyazaki, and would have been motivated to do so in order to improve rubber compounding (¶9). 

Claims 49 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US 2014/0102661) as applied to claim 26 above, and further in view of Miyazaki (US 2012/0298275) (hereinafter “Miyazaki II”).
Miyazaki teaches the rubber composition of claim 26 as set forth above.  Miyazaki does not teach that the plasticizing oil is present within a range of from more than 0 to 25 phr and is selected from a group that contains TDAE oils.  However, Miyazaki II teaches a rubber composition for a tire sidewall (¶21) that comprises natural rubber, polybutadiene rubber, carbon black, and 5 parts by mass of a process oil that is a TDAE oil (Table 2; ¶120).  Miyazaki and Miyazaki II are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use 5 parts by mass of a TDAE oil, as .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-

Claims 26, 27, 30, 45 and 46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-13 and 18-20 of copending Application No. 17/416,666 (the reference application) in view of Miyazaki (US 2014/0102661).
Regarding claim 26, claims 11 and 20 of the reference application teach a tire provided with an external sidewall, the external sidewall comprising at least one composition based on at least from 15 to 70 phr of isoprene rubber, from 25 to 85 phr of butadiene rubber, from 10 to 100 phr of carbon black, from 0.5 to 10 phr of an antiozone wax, a crosslinking system, and a hydrocarbon resin.  
The reference application does not teach that the composition comprises from 5 to 25 phr of a C5 hydrocarbon resin.  However, Miyazaki teaches a rubber composition for a tire sidewall (¶107, 109) comprising from 10 to 80% by mass of an isoprene rubber (¶34), 10 to 60% by mass of a butadiene rubber (¶44), 25 to 60 parts by mass of carbon black (¶86), and 0.5 to 10 parts by mass of a C5 resin (¶101).  The reference application and Miyazaki are analogous art because they are from the same field of endeavor, namely that of rubber compositions for tire sidewalls.  At the time of the filing of the instant invention, a person of ordinary skill in the art would have found it obvious to use from 0.5 to 10 phr of a C5 hydrocarbon resin, as taught by Miyazaki, in the rubber composition, as taught by the reference application, and would have been motivated to do so because it contributes to an improvement in the processability, handling stability, fuel economy, and tensile strength at break of the composition (¶98).
Regarding claim 27, claim 12 of the reference application teaches that the content of isoprene elastomer is within a range extending from 30 to 60 phr.
Regarding claim 30, claim 13 of the reference application teaches that the content of butadiene elastomer is within a range extending from 40 to 70 phr.
Regarding claim 45, claim 18 of the reference application teaches that the antiozone wax contains from 50% to 75% of linear alkanes comprising from 30 carbon atoms to 38 carbon atoms, with respect to a total amount of linear alkanes.
Regarding claim 46, claim 19 of the reference application teaches that the amount of antiozone wax is within a range extending from 0.7 to 5 phr.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303. The examiner can normally be reached Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767